--------------------------------------------------------------------------------

Exhibit 10.1


 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
 
THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTIONS 1271,
1272 AND 1273 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.  BEGINNING NO
LATER THAN 10 DAYS AFTER THE ISSUE DATE OF THIS NOTE, F. KIM COX, C/O U.S. DRY
CLEANING CORPORATION, 125 E. TAHQUITZ CANYON, SUITE 203, PALM SPRINGS, CA 92262,
WILL MAKE AVAILABLE, UPON REQUEST OF THE HOLDER OF THIS NOTE, THE ISSUE PRICE OF
THIS NOTE PER PRINCIPAL AMOUNT OF $1,000 AT MATURITY; THE ISSUE DATE OF THIS
NOTE; THE YIELD-TO-MATURITY OF THIS NOTE PER ANNUM, COMPOUNDED SEMI-ANNUALLY;
AND THE TOTAL AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THIS NOTE AS OF THE ISSUE
DATE PER PRINCIPAL AMOUNT OF $1,000 AT MATURITY.
 
U.S. DRY CLEANING CORPORATION
 
10% SENIOR SECURED CONVERTIBLE NOTE
 
Note No.:  ___
Original Principal Amount: $______________________
Issuance Date:  ________, 2007
Palm Springs, California

 
This Note (this “Note”) is one of a duly authorized issue of Notes issued by
U.S. DRY CLEANING CORPORATION, a corporation duly organized and existing under
the laws of the State of Delaware (the “Company”), designated as the Company's
10% Senior Secured Convertible Notes in an aggregate principal amount of up to
Twenty Million U.S. Dollars (U.S. $20,000,000) (the “Notes”).  All principal and
unpaid interest under this Note shall become due and payable on ________, 2009
(the “Maturity Date”).
 
For Value Received, the Company hereby promises to pay to the order of
________________, or its registered assigns or successors-in-interest
(“Holder”), the principal sum of _________________________________ (U.S.
$__________) together with all accrued but unpaid interest thereon, if any, on
the Maturity Date, in accordance with the terms hereof.  Interest on the unpaid
principal balance hereof shall accrue at the rate of 10.0% per annum from the
issuance date specified above (the “Issuance Date”), until the same becomes due
and payable on the Maturity Date, or such earlier date upon acceleration in
accordance with the terms hereof or of the other Transaction Documents (as
defined below).  Interest on this Note shall accrue daily commencing on the
Issuance Date and shall be computed on the basis of a 360-day year, 30-day
months and actual days elapsed and shall be payable in accordance with Section 1
hereof.  Unless otherwise agreed or required by applicable law, payments will be
applied first to any unpaid collection costs, then to unpaid interest and fees
and any remaining amount to principal.
 
Except as otherwise provided herein, all payments of principal and interest on
this Note shall be made in lawful money of the United States of America by wire
transfer of immediately available funds to such account as the Holder may from
time to time designate by written notice in accordance with the provisions of
this Note.  This Note may be prepaid in whole or in part at any time without
penalty.  Whenever any amount expressed to be due by the terms of this Note is
due on any day which is not a Business Day (as defined below), the same shall
instead be due on the next succeeding day which is a Business Day.
 
 
 

--------------------------------------------------------------------------------

 
 
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Subscription Agreement dated on or about the Issuance Date
pursuant to which the Note was originally issued (the “Subscription
Agreement”).  For purposes hereof the following terms shall have the meanings
ascribed to them below:
 
“Affiliate” shall mean, with respect to any specified Person, any other Person
who, directly, or indirectly through one or more intermediaries, is in control
of, is controlled by, or is under common control with, such specified Person.
For purposes of this definition: (a) "control" (including its correlative
meanings, the terms "controlling," "controlled by" and "under common control
with") means the possession directly or indirectly of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or other equity interest, or by contract or
otherwise; and (b) “Person” means any individual, corporation, partnership,
trust, limited liability company, association or other entity.
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.
 
“Common Stock” shall mean the shares of common stock, par value $.001 per share,
of the Company.
 
“Conversion Price” shall be $2.50 (U.S.) per share, as adjusted as set forth
herein.
 
“Convertible Securities” means any convertible securities, warrants, stock
options or other rights to subscribe for or to purchase or exchange for, shares
of Common Stock.
 
 
“Debt” shall mean indebtedness of any kind including without limitation (a) all
obligations for borrowed money; (b) any direct or contingent obligations arising
under letters of credit (including standby and commercial), banker’s
acceptances, bank guaranties, surety bonds and similar instruments; (c) all
obligations to pay the deferred purchase price of property or services, and
indebtedness secured by a lien on property owned or being purchased (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by the
Company or is limited in recourse; and (d) all guarantees in respect of the
foregoing, including without limitation any assurance, agreement, letter of
responsibility, letter of awareness, undertaking or arrangement with respect to
the payment or performance of any of the foregoing, whether direct, indirect or
contingent.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Guarantees” shall mean, collectively, the Guarantees provided by each of the
operating subsidiaries of the Company on the signature page thereof.
 
“Principal Amount” shall refer to any unpaid principal amounts outstanding under
this Note.
 
“Principal Market” shall mean the principal market, exchange or quotation
service on which the Common Stock is then listed for trading or quoted.
 
“Registration Statement” shall have the meaning set forth in the Subscription
Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Trading Day” shall mean a day on which there is trading on the Principal
Market.
 
“Transaction Documents” shall mean, collectively, this Note, the Subscription
Agreement, the Security Agreement (as defined below), the Guarantees, and all
other documents, certificates, resolutions and agreements to be entered into,
executed and/or delivered in connection with the loan evidenced by this Note.
 
“Underlying Shares”  means the shares of Common Stock into which this Note is
convertible in accordance with the terms hereof.
 
 
The following terms and conditions shall apply to this Note:
 
 
Section 1.              Payments of Principal and Interest.
 
 
(a)           Interest Payments.  The Company shall pay all accrued but unpaid
interest on the Principal Amount of this Note (the “Quarterly Amount”), on the
first business day of each consecutive calendar quarter (each an “Interest
Payment Date”) beginning on __________, 2008.  The Quarterly Amount shall be
paid in cash.
 
(b)           Payment of Principal.  Subject to the provisions hereof, the
Principal Amount of this Note and all remaining accrued and unpaid interest
shall be due and payable on the Maturity Date.  Payment of the Principal Amount
shall be effected in cash.
 
(c)           Taxes.  The Company may withhold and pay over to the relevant
authorities any appropriate tax or other legally required withholdings from any
interest payment to be made to the Holder to the extent that such withholding is
required by the Internal Revenue Code or any other applicable law, rule, or
regulation.
 
(d)           Security.  This Note is secured by a security interest in certain
assets of the Company pursuant to that certain Security Agreement, dated of even
date herewith, among the Company, the Holder, and the other “Subscribers” under
the Subscription Agreement (the “Security Agreement”). The obligations of the
Company under this Note are guaranteed by the Guarantees provided by each
operating subsidiary of the Company.
 
Section 2.              Seniority.  The obligations of the Company hereunder
shall rank senior to all other Debt of the Company and its subsidiaries, whether
now or hereinafter existing, except for a credit facility with a bank or other
financial institution whose lending activities are regulated by law, in an
amount of not more than $5,000,000 entered into after the date hereof secured
solely by accounts receivable and inventory, and equipment (capital) leases, and
the proceeds thereof.
 
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.              Defaults and Remedies.
 
 
(a)           Events of Default.      An “Event of Default” is:  (i) a default
in payment of the Principal Amount, when due, or failure to pay any accrued but
unpaid interest thereon of the Note within five (5) days after the date such
interest payment is due; (ii) a default in the timely issuance of the Underlying
Shares upon and in accordance with the terms hereof (where for purposes of this
Note, the term timely shall mean within ten (10) days following the conversion
date); (iii) failure by the Company for thirty (30) days after written notice
has been received by the Company to comply with any other material provision of
this Note, the Subscription Agreement or the Transaction Documents; (iv) a
material breach by the Company of its representations or warranties in the
Subscription Agreement or  Transaction Documents that remains uncured for thirty
(30) days after notice  to the Company; (v) any event or condition shall occur
which (x) results in the acceleration of the maturity of any material Debt
(other than this Note) of the Company or any of its subsidiaries, or (y) enables
(or, with the giving of notice or lapse of time or both, would enable) the
holder of such material Debt or any or person acting on behalf of such holder’s
behalf to accelerate the maturity thereof; or (vi) if the Company or any of its
subsidiaries is subject to any Bankruptcy Event.  “Bankruptcy Event” means any
of the following events: (a) the Company or any subsidiary commences a case or
other proceeding under any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction relating to the Company or any subsidiary thereof; (b)
there is commenced against the Company or any subsidiary any such case or
proceeding that is not dismissed within 60 days after commencement; (c) the
Company or any subsidiary is adjudicated insolvent or bankrupt or any order of
relief or other order approving any such case or proceeding is entered; (d) the
Company or any subsidiary suffers any appointment of any custodian or the like
for it or any substantial part of its property that is not discharged or stayed
within 60 days; (e) the Company or any subsidiary makes a general assignment for
the benefit of creditors; (f) any material writ of attachment shall be levied
against any property or other assets of the Company or any subsidiary; (g) the
Company or any subsidiary, by any act or failure to act, indicates its consent
to, approval of or acquiescence in any of the foregoing or takes any corporate
or other action for the purpose of effecting any of the foregoing; (h) the
Company or any subsidiary is unable, or admits in writing its inability, to pay
its debts generally as they mature; or (i) the Company ceases to carry on all or
substantially all of its business or operations for a period in excess of 15
consecutive days (other than due to force majeure).
 
(b)           Remedies.  If an Event of Default occurs and is continuing with
respect to this Note, all outstanding principal and accrued but unpaid interest
payable by the Company hereunder, together with all fees, costs and expenses
(including without limitation reasonable attorneys’ fees and expenses) as may be
incurred by the Holder in collecting any sums due on this Note or otherwise
enforcing any of its rights, shall, upon written notice to the Company (except
in the case of a Bankruptcy Event, which shall be without notice), become
immediately due and payable.  In addition to the foregoing remedies, upon the
occurrence and during the continuance of any Event of Default, Holder may
exercise any other right, power or remedy granted to it by this Note, the
Transaction Documents or otherwise permitted to it by law, either by suit in
equity or by action at law, or both, it being expressly understood that no such
remedy is intended to be exclusive of any other remedy or remedies; but each and
every remedy shall be cumulative and shall be in addition to every other remedy
given herein or now or hereafter existing at law or in equity or by statute, and
may be exercised from time to time as often as may be deemed expedient by the
Holder, nor shall the giving, taking or enforcement of any other or additional
security, collateral or guaranty for the payment of the indebtedness under this
Note operate to prejudice, waive or affect the security of this Note or any
rights, powers or remedies hereunder, nor shall the Holder be required to first
look to, enforce or exhaust such other or additional security, collateral or
guaranties. All covenants, conditions, provisions, warranties, guaranties,
indemnities and other undertakings of the Company contained in this Note, or in
any document referred to herein or in any agreement supplementary hereto or in
any other Transaction Documents, shall be deemed cumulative to and not in
derogation or substitution of any of the terms, covenants, conditions, or
agreements of the Company contained herein.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.               Covenants; Representations and Warranties.
 
(a)           Covenants.  The Company hereby covenants and agrees that, for so
long as any Notes remain outstanding, unless the Required Holders (as defined in
Section 6(e)(i) below) shall otherwise consent in writing, the Company shall
not, and shall not permit any subsidiary to, directly or indirectly after the
date hereof (a) create, assume, or otherwise become or remain obligated in
respect of, or permit or suffer to exist or to be created, assumed or incurred
or to be outstanding any Debt, other than as permitted in Section 2 of this
Note; (b) assign, transfer, create any encumbrance, mortgage pledge, lien or
charge upon, or otherwise dispose of, any Collateral (as defined in the Security
Agreement) or any other assets, except in the ordinary course of business or to
create Permitted Liens (as defined in the Security Agreement) and except that
the Company may sell assets if within 180 days after completing any such sale
substantially all of the proceeds thereof are used to purchase additional assets
for use in the Company’s business; (c) declare or pay any dividends, or make any
distribution of cash or property, or both, to any person or entity in respect of
any of the shares of the capital stock or other equity securities of the
Company, or redeem, purchase or otherwise acquire for consideration any
securities or shares of the capital stock or other equity securities of the
Company; (d) enter into any contract, agreement or transaction with any
Affiliate of the Company except in the ordinary course of business consistent
with past practice; (e) merge with or consolidate into any other corporation or
other entity, or sell, lease or other transfer all or substantially all of its
business, properties or assets to any other corporation or other entity, unless
in each such case the successor corporation or entity executes an agreement, in
form and substance reasonably acceptable to the Holders, pursuant to which such
successor shall assume all of the Company’s obligations under this Note; or (f)
make any material change in the character of its business.
 
(b)           Representations and Warranties.  The Company represents and
warrants to Holder that:
 
(i)           The Company is a corporation duly organized, validly existing and
in good standing under the laws of Delaware; has all requisite corporate power
and authority to own or lease and operate its properties and to carry on its
business as now conducted; and is duly qualified or licensed to do business as a
foreign corporation in all jurisdictions in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed,
except where the failure to be so qualified could not reasonably be expected to
have a material adverse effect on the Company.
 
(ii)           The Company has all requisite power and authority to enter into
and perform all of its obligations under this Note and the other Transaction
Documents and to carry out the transactions contemplated hereby and thereby. The
Company has taken all corporate or stockholder actions necessary to authorize it
to enter into and perform all of its obligations under this Note and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Note and the other Transaction
Documents does not, and the consummation of the transactions contemplated hereby
and thereby, and compliance with the provisions hereof and thereof, will not
conflict with, or result in any violation of, or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or loss of a benefit under, or
result in the creation of any lien upon any of the properties or assets of the
Company under, (i) its certificate of incorporation, by-laws or other governing
documents, (ii) any agreement, contract, lease, license, mortgage, indenture,
guarantee, or other instrument, undertaking or commitment to which the Company
is a party or by which it or its properties or assets are bound or (iii) any
judgment, order, injunction, decree, statute, law, ordinance, rule or regulation
applicable to the Company or its properties or assets.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(iii)           This Note has been duly executed and delivered and is, and each
other Transaction Document will be, when executed and delivered, the legal,
valid and binding obligation of the Company, enforceable in accordance with
their respective terms, except as (A) the enforceability thereof may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and (B) the availability of equitable remedies may
be limited by equitable principles of general applicability.
 
 
Section 5.              Conversion.
 
(a)           Conversion by Holder.  From and after the Issuance Date and
subject to the terms hereof and restrictions and limitations contained herein,
the Holder shall have the right, at Holder's option, at any time and from time
to time to convert, in part or in whole, the outstanding Principal Amount and
all accrued and unpaid interest under this Note into shares of the Company’s
common stock, par value $.001 per share (“Common Stock”), at the then applicable
Conversion Price, by delivering to the Company a fully executed notice of
conversion in the form of conversion notice attached hereto as Exhibit A (the
“Conversion Notice”), which may be transmitted by facsimile (with the original
mailed on the same date by certified or registered mail, postage prepaid and
return receipt requested).  The Conversion Notice shall specify a date for the
conversion to be effective, which date shall be no earlier than the date on
which the Conversion Notice is delivered (the “Conversion Date”), and the
Conversion Notice shall be irrevocable when delivered.
 
(b)           Conversion Procedures.  Upon conversion of this Note pursuant to
this Section 5, the outstanding Principal Amount and/or accrued interest
hereunder shall be converted into such number of fully paid, validly issued and
non-assessable shares of Common Stock, free of any liens, claims and
encumbrances, as is determined by dividing the outstanding Principal Amount
and/or accrued interest being converted by the then applicable Conversion
Price.  The Company will deliver to the Holder not later than five (5) Trading
Days after the Conversion Date, a certificate or certificates which shall be
free of restrictive legends and trading restrictions (assuming that the
Registration Statement has been declared effective), representing the number of
shares of Common Stock being acquired upon the conversion of this Note.
 
(c)           Conversion Price Adjustments.
 
(i)           Stock Dividends, Splits and Combinations.  If the Company or any
of its subsidiaries, at any time while the Note is outstanding (A) shall pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (B) subdivide outstanding
Common Stock into a larger number of shares, (C) combine outstanding Common
Stock into a smaller number of shares, or (D) issues new securities by
reclassification of the shares of Common Stock of the Company, then, and in each
such case, the Conversion Price in effect immediately prior to such event or the
record date therefor, whichever is earlier, shall be adjusted so that the Holder
shall be entitled to receive the number of shares of Common Stock or other
securities of the Company which such Holder would have owned or have been
entitled to receive after the occurrence of any of the events described above,
had such Note been surrendered for conversion immediately prior to the
occurrence of such event or record date therefore, whichever is earlier.  Any
adjustment made pursuant to this Section 5(c) shall become effective (x) in the
case of any such dividend or distribution, immediately after the close of
business on the record date for the determination of holders of shares of Common
Stock entitled to receive such dividend or distribution, or (y) in the case of
such subdivision, reclassification or combination, at the close of business on
the day upon which such corporate action becomes effective.
 
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           Distributions.  If the Company or any of its subsidiaries, at any
time while this Note is outstanding, shall distribute to all holders of Common
Stock evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its subsidiaries
(excluding those referred to in Section 5(c)(i) above), then concurrently with
such distributions to holders of Common Stock, the Company shall distribute to
the Holder of this Note the amount of such indebtedness, assets, cash or rights
or warrants which the Holder of this Note would have received had this Note been
converted into Common Stock at the then applicable the Conversion Price
immediately prior to the record date for such distribution.
 
(iii)           Rounding of Adjustments. All calculations under this Section
5(c) shall be made to the nearest cent or the nearest 1/100th of a share, as the
case may be.
 
(iv)           Notice of Adjustments. Whenever the Conversion Price is adjusted
pursuant to this Section 5(c), the Company shall promptly deliver to the Holder
of this Note, a written notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment, provided that any failure to so provide such notice shall not affect
the automatic adjustment hereunder.
 
(v)           Fundamental Changes.  In case any transaction or event (including,
without limitation, any merger, consolidation, combination, recapitalization,
sale of assets, tender or exchange offer, reclassification, compulsory share
exchange or liquidation) shall occur in which all or substantially all
outstanding shares of Common Stock are converted into or exchanged or acquired
for or constitute the right to receive stock, or other securities, cash,
property or assets (each, “Fundamental Change”), the Holder of this Note
outstanding immediately prior to the occurrence of such Fundamental Change shall
have the right upon any subsequent conversion to receive the kind and amount of
stock, other securities, cash, property or assets that such holder would have
received if such share had been converted immediately prior to such Fundamental
Change.
 
(d)           Reservation and Issuance of Underlying Securities.  The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued Common Stock solely for the purpose of issuance upon
conversion of this Note, free from preemptive rights or any other actual
contingent purchase rights of persons other than the Holder of this Note, not
less than such number of shares of Common Stock as shall be issuable (taking
into account the adjustments under this Section 5) upon the conversion of this
Note hereunder in Common Stock.  The Company covenants that all shares of Common
Stock that shall be so issuable shall, upon issue, be duly authorized, validly
issued, fully paid, nonassessable and freely tradable, and free of all taxes,
liens and charges created by the Company.  If the Common Stock is or becomes
listed on any national securities exchange or quoted on The Nasdaq Stock Market,
the Company shall at its expense cause all shares of Common Stock issuable upon
conversion of this Note to be listed on such exchange subject to notice of
issuance or quoted on The Nasdaq Stock Market, as the case may be.
 
(e)           No Fractions.  Upon a conversion hereunder the Company shall not
be required to issue stock certificates representing fractions of shares of
Common Stock, but may if otherwise permitted, make a cash payment in respect of
any final fraction of a share based on the closing price of a share of Common
Stock at such time.  If the Company elects not, or is unable, to make such cash
payment, the Holder shall be entitled to receive, in lieu of the final fraction
of a share, one whole share of Common Stock.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Charges, Taxes and Expenses.  Issuance of certificates for shares
of Common Stock upon the conversion of this Note shall be made without charge to
the holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder or in such name or names as may be directed by the Holder;
provided, however, that in the event certificates for shares of Common Stock are
to be issued in a name other than the name of the Holder, this Note when
surrendered for conversion shall be accompanied by an assignment form; and
providedfurther, that the Company shall not be required to pay any tax or taxes
which may be payable in respect of any such transfer.
 
(g)           Cancellation.  After all of the Principal Amount and all accrued
but unpaid interest and default payments at any time owed on this Note have been
paid in full or converted into Common Stock, this Note shall automatically be
deemed canceled and the Holder shall promptly surrender the Note to the Company
at the Company’s principal executive offices.
 
(h)           Mandatory Conversion.
 
(i)           If at any time after the Issuance Date, the closing per share
price of the Common Stock exceeds $5.00 (as such price may be proportionally
adjusted for stock splits, reverse splits, combinations of shares, stock
dividends and recapitalizations or other such events) for 20 consecutive Trading
Days (the “Pricing Event”), and further provided that at all times from the
first day of such 20 Trading Day period up to and including the Mandatory
Conversion Date (as defined below) (i) the Registration Statement shall be
effective, (ii) the Principal Market for the Common Stock shall be a national
securities exchange or the Nasdaq Stock Market, and (iii) the Underlying Shares
shall not be subject to any lock-up agreement or other contractual restrictions
on transferability, the Company shall have the option, exercisable by delivering
an irrevocable notice to the Holder (the “Mandatory Conversion Notice”) to
provide that the Note (including the Principal Amount and all accrued and unpaid
interest) shall be converted at the then-applicable Conversion Price on a date
(the “Mandatory Conversion Date”) at least 30 but no more than 60 days from the
date of the Mandatory Conversion Notice.  The foregoing shall not affect the
right of the Holder to convert this Note pursuant to Section 5(a) above at all
times up to and including the Mandatory Conversion Date.
 
(ii)           Notwithstanding the preceding subsection (h)(i), the Holder of
this Note shall not be obligated to convert this Note on a Mandatory Conversion
Date unless and until each of the following conditions has been satisfied at all
times from the date of the Mandatory Conversion Notice up to and including the
Mandatory Conversion Date:
 
 
 
(A)
The Registration Statement has been effective;

 
 
 
(B)
No Event of Default has occurred and is continuing; and

 
 
 
(C)
The Holder has received unlegended certificates representing shares of Common
Stock with respect to all conversions for which Conversion Notices have been
given.

 
(iii)           A mandatory conversion shall be subject to and governed by all
the provisions relating to voluntary conversion of the Note contained herein.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Section 6.              General
 
(a)           Payment of Expenses.  The Company agrees to pay all reasonable
charges and expenses, including attorneys' fees and expenses, which may be
incurred by the Holder in successfully enforcing this Note and/or collecting any
amount due under this Note.
 
(b)           Savings Clause.  In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.  In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law.  If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt.  If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.
 
(c)           Amendment.  Neither this Note nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the Company and the Holder.
 
(d)           Assignment, Etc.  The Holder may assign or transfer this Note to
any transferee.  The Holder shall notify the Company of any such assignment or
transfer promptly.  This Note shall be binding upon the Company and its
successors and shall inure to the benefit of the Holder and its successors and
permitted assigns.
 
(e)           Amendments and Waivers.
 
(i)           The provisions of this Note, including, but not limited to, any
waiver of the restrictive covenants, may from time to time be amended, modified
or waived, if such amendment, modification or waiver is in writing and consented
to by the Company and the Holders of not less than 50% in Principal Amount of
the Notes then outstanding (the “Required Holders”); provided, however, that no
such amendment, modification or waiver which would (i) modify this Section 6(e),
(ii) extend the Maturity Date, (iii) reduce the Principal Amount or any amounts
payable hereunder, (iv) change the Conversion Price or the adjustments thereto,
or (v) not be uniform and non-discriminatory as to any particular Note, shall be
made without the consent of the Holder of each Note so affected.
 
(ii)           Except as provided herein, no failure or delay on the part of the
Holder in exercising any power or right under this Note shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.  No notice to or demand on the Company in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval by the Holder shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions.  No waiver or
approval hereunder shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.
 
(f)           Governing Law; Jurisdiction.
 
(i)           Governing Law.  THIS NOTE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE
APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           Jurisdiction.  The Company irrevocably submits to the
jurisdiction of any State or Federal Court sitting in the State of California,
County of Orange, over any suit, action, or proceeding arising out of or
relating to this Note.  The Company irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such suit, action, or proceeding brought in such a court and
any claim that suit, action, or proceeding has been brought in an inconvenient
forum.
 
 
The Company agrees that the service of process upon it mailed by certified or
registered mail, postage prepaid and return receipt requested (and service so
made shall be deemed complete three days after the same has been posted as
aforesaid) or by personal service shall be deemed in every respect effective
service of process upon it in any such suit or proceeding.  Nothing herein shall
affect Holder's right to serve process in any other manner permitted by
law.  The Company agrees that a final non-appealable judgment in any such suit
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.
 
(iii)           No Jury Trial.  The Company hereby knowingly and voluntarily
waives any and all rights it may have to a trial by jury with respect to any
litigation based on, or arising out of, under, or in connection with, this Note.
 
(g)           Replacement Notes.  This Note may be exchanged by Holder at any
time and from time to time for a Note or Notes with different denominations
representing an equal aggregate outstanding Principal Amount, as reasonably
requested by Holder, upon surrendering the same.  No service charge will be made
for such registration or exchange.  In the event that Holder notifies the
Company that this Note has been lost, stolen or destroyed, a replacement Note
identical in all respects to the original Note (except for registration number
and Principal Amount, if different than that shown on the original Note), shall
be issued to the Holder, provided that the Holder executes and delivers to the
Company an agreement reasonably satisfactory to the Company to indemnify the
Company from any loss incurred by it in connection with the Note.
 
(h)           Cancellation.  After all of the Principal Amount and all accrued
but unpaid interest and default payments at any time owed on this Note have been
paid in full or converted into Common Stock, this Note shall automatically be
deemed canceled and the Holder shall promptly surrender the Note to the Company
at the Company’s principal executive offices.
 
(i)           Notices Procedures.  Any and all notices or other communications
or deliveries to be provided by the Holder hereunder, shall be in writing and
delivered personally, by confirmed facsimile, or by a nationally recognized
overnight courier service to the Company at the facsimile telephone number or
address of the principal place of business of the Company as set forth in the
Purchase Agreement.  Any and all notices or other communications or deliveries
to be provided by the Company hereunder shall be in writing and delivered
personally, by facsimile, or by a nationally recognized overnight courier
service addressed to the Holder at the facsimile telephone number or address of
the Holder appearing on the books of the Company, or if no such facsimile
telephone number or address appears, at the principal place of business of the
Holder.  Any notice or other communication or deliveries hereunder shall be
deemed delivered (i) upon receipt, when delivered personally, (ii) when sent by
facsimile, upon receipt if received on a Business Day prior to 5:00 p.m.
(Pacific Time), or on the first Business Day following such receipt if received
on a Business Day after 5:00 p.m. (Pacific Time) or (iii) upon receipt, when
deposited with a nationally recognized overnight courier service.
 
 
 
10

--------------------------------------------------------------------------------

 
 
(j)           Waivers.  Except for any notice specifically required hereunder,
or under any other Transaction Document(s), the Company hereby waives notice
(including without limitation notice of default, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of on payment or
dishonor and notice of protest), demand, presentment for payment, protest,
bringing of suit and diligence in taking any action to collect amounts owing
hereunder or in proceeding against any of the rights and properties securing
payment hereof, and is directly and primarily liable for the amount of all sums
owing or to be owing hereon.  The Company consents to the acceptance of further
security or the release of any existing security for this Note without in any
manner affecting the Company’s liability with respect to this Note.  The Company
agrees that its liability on or with respect to this Note shall not be affected
by any release of or change in any guaranty or security at any time or by any
failure to perfect or maintain perfection of any lien against or security
interest in any such security or the partial or complete unenforceability of any
guaranty or other surety obligation, in each case in whole or in part, with or
without notice and before or after maturity. No extension of the time for the
payment of this Note made by agreement with any person now or hereafter liable
for the payment of this Note shall operate to release, discharge, modify, change
or affect the original liability of the Company under this Note.
 


 
***Signatures on following page***
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed on the
date first set forth above.
 
 

 
U.S. DRY CLEANING CORPORATION
 
 
By:                                                                           
Robert Y. (Robbie) Lee
President and Chief Executive Officer

 

The undersigned, being all the current operating subsidiaries of the Company,
each hereby jointly and severally, absolutely and unconditionally, guarantees
for the benefit of the Holders the payment and performance by the Company of all
of its obligations under the foregoing Note.  This is a guaranty of payment and
performance (and not merely of collection), and the Holder may proceed directly
against the undersigned without any requirement to first proceed or obtain any
judgment against or exhaust any remedies with respect to the Company.  This
guaranty shall in no manner be affected or impaired by (a) any amendment,
modification, waiver, consent, compromise or other indulgence granted to the
Company under or in respect of the foregoing Note or any related agreement, (b)
any failure by the Holder to insist upon strict performance or observance by the
Company of any of the terms of the foregoing Note or any related agreement, (c)
any forbearance by the Holder, (d) any bankruptcy, insolvency, receivership,
reorganization, liquidation or other such proceeding relating to the Company, or
(e) any relief of the Company from any of its obligations as aforesaid by
operation of law, in equity or otherwise.
 
 

 
STEAM PRESS HOLDINGS, INC.
(dba Young Laundry & Dry Cleaning)
 
By:                                                                
Robert Y. (Robbie) Lee
President
 
CLEANERS CLUB ACQUISITION SUB, INC.
(dba Boston Cleaners)
 
By:                                                                
Robert Y. (Robbie) Lee
President
 
USDCC CVR MERGER SUB, LLC
(dba Roadrunner Cleaners)
 
By:                                                                
Robert Y. (Robbie) Lee
President

 
 
 
 
12

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF CONVERSION NOTICE
 
 
(To be Executed by the Holder
in order to Convert a Note)
 
The undersigned hereby elects to convert the aggregate outstanding Principal
Amount (as defined in the Note) and/or accrued interest indicated below of this
Note into shares of Common Stock, par value $.001 per share (the “Common
Stock”), of U.S. DRY CLEANING CORPORATION (the “Company”) according to the
conditions hereof, as of the date written below.  If shares are to be issued in
the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith.  No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.
 
Conversion information:

--------------------------------------------------------------------------------

Date to Effect Conversion
 
 
     
 
 

--------------------------------------------------------------------------------

Aggregate Principal Amount and/or Accrued Interest of Note Being Converted
 
 
 

--------------------------------------------------------------------------------

Number of shares of Common Stock to be Issued
 
 
 

--------------------------------------------------------------------------------

Applicable Conversion Price
 
 
 

--------------------------------------------------------------------------------

Signature
 
 
 

--------------------------------------------------------------------------------

Name
 
 
 

--------------------------------------------------------------------------------

Address
 
 
 

--------------------------------------------------------------------------------

Taxpayer Identification/Social Security Number



 
 


13

--------------------------------------------------------------------------------


